Order of disposition, Family Court, Bronx County (Jeanette Ruiz, J.), entered on or about May 25, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The placement was a proper exercise of the court’s discretion, and it constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s *462need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The disposition was justified by the seriousness of the offense and appellant’s escalating criminal conduct. Appellant committed new offenses while at liberty awaiting trial, and again while in custody after being remanded. In addition, he had a poor attendance record at school, along with behavior problems. For the same reasons, the length of the placement was not excessive. Concur — Tom, JP., Andrias, Catterson, Moskowitz and Román, JJ.